Citation Nr: 1242124	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested by upper respiratory infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the current appeal, and specifically in September 2010, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

In November 2010, the Board remanded the Veteran's claims for service connection for allergic rhinitis and a disability manifested by upper respiratory infections for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) obtain the appropriate release of information form and secure the Veteran's outstanding VA and/or private medical records; and (2) schedule the Veteran for a VA examination to determine the nature and etiology of his allergic rhinitis and his disability manifested by upper respiratory infections.  In December 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination in connection to his claimed disorders.  The examination was completed in December 2010 and a copy of the VA examination report was associated with the Veteran's claims file.  The AMC also sent the Veteran a letter and asked that he complete the necessary VA Form 21-4142, Authorization and Consent to Release Information form.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Following the remittal of the Veteran's claims to the Board, the Veteran submitted pertinent private treatment records dated in May 2011 and issued by his private treatment physician, R.H., M.D.  These records were not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  The Veteran also submitted a completed VA Form 21-4142, dated in June 2011, which authorized the release of May 2011 treatment reports from his private clinic, the Victoria Allergy and Asthma Clinic.  Based on the additional evidence submitted, the Board remanded the Veteran's claims again in August 2011, and instructed the RO to (1) obtain the evidence identified by the Veteran in the June 2011 VA Form 21-4142; and (2) schedule the Veteran for another VA examination to determine the nature and etiology of his allergic rhinitis, sinusitis, and/or any disorder manifested by upper respiratory infections.  The examination was completed in September 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  However, the RO did not attempt to obtain the Veteran's private treatment records as requested in the remand directives, despite the fact that they had the completed medical release form.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Although the Board sincerely regrets further delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

Finally, before this claims file was transferred to the Board, in an August 2012 rating action, the RO granted service connection for allergic rhinitis and evaluated it as noncompensably disabling, effective January 10, 2006.  The Board finds that this grant of service connection for allergic rhinitis constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons set forth below, the current appeal is being REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

As previously discussed in the Introduction, in June 2011, the Veteran submitted relevant private treatment records dated in May 2011, which were issued by his private physician, R.H., M.D.  These records are date stamped as having been received in June 2011.  In addition, the Veteran submitted a completed VA Form 21-4142, also dated in June 2011, which authorized the release of the May 2011 treatment reports from the Victoria Allergy and Asthma Clinic.  While the treatment records submitted by the Veteran are dated from May 13, 2011 through May 26, 2011, and some of these records are shown to have been issued at the Victoria Allergy and Asthma Clinic, in his VA Form 21-4142, the Veteran indicated that he received treatment for his respiratory problems at this facility throughout May 2011, thereby implying that there were outstanding private treatment records at this facility also dated in May 2011 which were relevant to his appeal and which needed to be procured.  

In the August 2011 Board Remand, the Board instructed the RO to attempt to obtain the evidence identified by the Veteran in the June 2011 VA Form 21-4142.  If the RO was unable to secure said records, then the Board requested that they notify the Veteran and (a) identify the specific records they were unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action they planned to take with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

In a letter dated in September 2011, the AMC asked the Veteran to complete and return the enclosed medical release form for any other private physician who treated him for his allergic rhinitis as well as his disorder manifested by upper respiratory infections.  The Veteran was also informed that the completed medical release form was necessary for the AOJ to obtain treatment information and medical records issued by this physician.  The letter further indicated that records from Dr. R.H. pertaining to his claimed disorder had already been received.  It is unclear why the AMC asked the Veteran to complete another medical release form, given that they already had the completed June 2011 medical release form in their possession, and that the Board had specifically asked the AMC to obtain records identified in that particular release form.  At the time the Veteran's claim was remanded and subsequently transferred to the AMC, the Veteran's June 2011 authorization and consent for the release of his medical information from Dr. R.H. at Victoria Allergy and Asthma Clinic had not yet been revoked and was still valid.  

A review of the claims file as well as the records scanned into the Virtual VA claims processing system shows that the RO did not make any attempts to obtain the records identified in the June 2011 VA Form 21-4142.  While the Veteran appears to have submitted additional private treatment records from the Victoria Allergy and Asthma Clinic dated in September 2011, the record is clear for any additional private treatment records dated in May 2011 and generated at the Victoria Allergy and Asthma Clinic, the designated private treatment facility identified in the June 2011 VA Form 21-4142.  

VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  As it still remains unclear whether there are any outstanding treatment records pertinent to the Veteran's claimed disorder at the private treatment facility identified in the June 2011 medical release form, the Board finds that another remand is warranted.  

The August 2011 remand specifically instructed the AOJ to obtain the evidence identified by the Veteran in the June 2011 VA Form 21-4142.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, another remand is required so that the AOJ can procure private medical records issued at the Victoria Allergy and Asthma clinic which are pertinent to the Veteran's disorder manifested by respiratory infections.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. After obtaining the appropriate release of information form, procure copies of any records of treatment that the Veteran may have received from Dr. R.H. at the Victoria Allergy and Asthma Clinic since May 2011.  Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  If these records do not exist, please ensure that the designated private treatment facility and/or private treatment provider clearly states as such in its response.  

2. Then, readjudicate the issue of entitlement to service connection for a disorder manifested by upper respiratory infections.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

